Citation Nr: 1242813	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  11-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran contends that he had recognized guerilla service with the Replacement and Casualty Battalion of the United States Armed Forces of the Philippines in Northern Luzon (USAFIP-NL) from April 1945 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2011 substantive appeal, the Veteran indicated he wanted a videoconference hearing before a Member of the Board.  A Travel Board hearing was scheduled to take place at the RO in Oakland, California, in August 2012.  The Veteran was sent a notification letter in June 2012.  One week prior to the scheduled hearing, the Veteran telephoned the Oakland RO, requested to postpone his hearing, and asked that he be scheduled for a hearing at the next Travel Board.  

The Veteran was subsequently scheduled for a November 2012 Travel Board hearing at the Oakland RO.  He was notified of this hearing in a September 2012 letter.  One day before the scheduled hearing, the Veteran's daughter telephoned the RO and notified them that the Veteran needed to cancel his upcoming hearing "due to poor health and not having anyone to bring him and assist/accompany [him] to the hearing."  She stated that the Veteran wished to be rescheduled for the next Travel Board hearing.

The Board finds that the Veteran has demonstrated good cause for having been unable to attend the November 2012 Travel Board hearing.  Specifically, the Board finds that the Veteran's poor health and not having anyone to assist him at the hearing justify his request to reschedule.  The Board notes, in particular, that the Veteran's report of not having anyone to assist him is especially pertinent, given that he is unrepresented.  Thus, the Board will grant the Veteran's request to reschedule his hearing before deciding this appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the Oakland RO.  Appropriate notification should be given to the Veteran, and such notification should be documented and associated with the Veteran's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

